               Case 2:20-cv-00118-BJR Document 40 Filed 09/14/20 Page 1 of 2



1

2                                                            The Honorable BARBARA J. ROTHSTEIN
3

4

5

6

7

8

9
                              UNITED STATES DISTRICT COURT
10                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

11    AMEENJOHN STANIKZY,
12                                                        NO. 2:20-cv-00118-BJR
                              Plaintiff,
13            v.                                          JOINT STIPULATED MOTION & ORDER
14
                                                          RE: EXTENSION OF PAGE LIMITS ON
      PROGRESSIVE DIRECT INSURANCE                        BRIEFING MOTION FOR CLASS
      COMPANY,
15                                                        CERTIFICATION
16                           Defendant.

17

18

19          COME NOW the above-named parties, through their respective counsel, and
20   STIPULATE as follows:
21
            1) While WD Wa. LCR 7(e)(3) allow 24 pages for Motions for Class Certification, this
22
     Court’s Standing Order (Dkt#12) limit the Motion and Opposition to 15 pages and the reply to
23

24   10 pages, as it is not a dispositive motion.

25          2) Plaintiff’s Motion is due on September 11, 2020.
26          3) The parties have met and conferred, and given that the issues are likely to require more
27
     than 15 pages, the Parties jointly request that this Court, either (a) allow the Parties to brief Class
28
                                                                                        Law Offices of
     STIPULATION & ORDER FOR EXTENSION OF PAGE LIMITS - 1
                                                                               STEPHEN M. HANSEN, P.S.
                                                                                  1821 Dock Street, Suite 103
                                                                                  Tacoma Washington 98402
                                                                              (253) 302-5955; (253) 301-1147 Fax
               Case 2:20-cv-00118-BJR Document 40 Filed 09/14/20 Page 2 of 2



1

2    Certification under this Court’s Page limits for dispositive motions in Dkt#12 at 4 (30 pages for
3    briefs, 20 pages for reply), or (b) alternatively allow the parties to brief class certification under
4
     WD Wa. LCR 7(e)(3) (24 pages for briefs, 12 pages for reply).
5
                                     Respectfully Submitted this 8th Day of September, 2020
6

7     Law Offices of STEPHEN M. HANSEN, P.S.              KING & SPALDING, LLP

8
      /s/ Stephen M. Hansen___________________            /s/ J. Matthew Brigman_________________
9     STEPHEN M. HANSEN, WSBA #15642                      JAMES MATTHEW BRIGMAN, pro hac vice
      Of Attorney for Plaintiffs                          Of Attorneys for Defendant
10

11
                                                   II. ORDER
12

13           BASED UPON the above and forgoing stipulation, IT IS SO ORDERED. Plaintiff’s

14   Motion for Class Certification and Defendant’s Opposition shall not exceed 24 pages and
15
     Plaintiff’s Reply shall not exceed 12 pages.
16
             DATED this 14th day of September, 2020.
17

18

19
                                                             A
                                                             Barbara Jacobs Rothstein
20
                                                             U.S. District Court Judge

21
      Presented By:                                       Approved by:
22
      Law Offices of STEPHEN M. HANSEN, P.S.              KING & SPALDING, LLP
23

24    /s/ Stephen M. Hansen___________________            /s/ J. Matthew Brigman_________________
      STEPHEN M. HANSEN, WSBA #15642                      JAMES MATTHEW BRIGMAN, pro hac vice
25    Of Attorney for Plaintiffs                          Of Attorneys for Defendant
26

27

28
                                                                                         Law Offices of
     STIPULATION & ORDER FOR EXTENSION OF PAGE LIMITS - 2
                                                                                STEPHEN M. HANSEN, P.S.
                                                                                   1821 Dock Street, Suite 103
                                                                                   Tacoma Washington 98402
                                                                               (253) 302-5955; (253) 301-1147 Fax
